Case 1:20-cv-22439-RNS Document 54 Entered on FLSD Docket 02/18/2021 Page 1 of 2




                              United States District Court
                                        for the
                              Southern District of Florida

   William Christie, Plaintiff,           )
                                          )
   v.                                     )
                                          ) Civil Action No. 20-22439-Civ-Scola
   Royal Caribbean Cruises, Ltd. and      )
   others, Defendants.                    )
                  Order On Objections to Magistrate Judge Order
         On January 6, 2021, the Court referred the Plaintiff’s motion to strike
  certain affirmative defenses raised by Defendants AGA Service Company and
  Jefferson Insurance Company to United States Magistrate Judge Edwin G.
  Torres, for a report or to be heard and determined, consistent with 28 U.S.C. §
  636(b)(1), Federal Rule 72, and Rule 1 of the Local Magistrate Judge Rules.
  This matter is now before the Court upon the Defendants’ objections to
  Magistrate Judge Torres’s order granting the Plaintiff’s motion to strike. The
  Court affirms the Magistrate Judge’s order.
         Where a magistrate judge issues a non-dispositive order, the Court
  reviews that order under a “clearly erroneous or contrary to law” standard. Fed.
  R. Civ. P. 72(a); see Moore v. M/V Sunny USA, No. 18-81181-Civ, 2019 WL
  7207109, at *4 (S.D. Fla. Dec. 27, 2019) (Altman, J.). A number of courts have
  said that a ruling can be shown to be clearly erroneous only when it can be
  concluded that the challenged decision is not “just maybe or probably wrong; it
  must strike us with the force of a five-week-old, unrefrigerated dead fish.”
  TFWS, Inc. v. Franchot, 572 F.3d 186, 194 (4th Cir. 2009). Put another way, a
  finding is clearly erroneous, when “although there is evidence to support it, the
  reviewing court on the entire evidence is left with the definite and firm
  conviction that a mistake has been committed.” Holton v. City of Thomasville
  Sch. Dist., 425 F.3d 1325, 1351-52 (11th Cir. 2005). An order is contrary to the
  law when it fails to apply or misapplies relevant statutes, case law, or rules of
  procedure. Barr v. One Touch Direct, LLC, No. 8:15-cv-2391, 2017 WL 749503,
  at *2 (M.D. Fla. 2017).
         The Court has reviewed the Magistrate Judge’s order, the parties’
  briefing, and the relevant legal authorities and finds Magistrate Judge Torres’s
  order to be well-reasoned and cogent and compelling. The crux of the
  Defendants’ objection is that it was clear error and contrary to the law for
  Magistrate Judge Torres to strike certain of their affirmative defenses on the
  basis of the Magistrate Judge’s finding that “general maritime law applied to
Case 1:20-cv-22439-RNS Document 54 Entered on FLSD Docket 02/18/2021 Page 2 of 2




  the plaintiff’s tort claims . . . and that the ‘Florida comparative fault rule
  cannot apply and by extension that includes Fabre affirmative defenses.’” (ECF
  No. 51, at 1-2.)
         As Magistrate Judge Torres noted in his order, where admiralty
  jurisdiction exists, a court may, but is not always compelled to apply general
  maritime law to the entire case. (ECF No. 44, at 9-11.) For instance, a court
  may choose not to apply maritime law “where ‘neither statutory nor judicially
  created maritime principles provide an answer to a specific legal question” such
  that “courts may apply state law provided that the application of state law does
  not frustrate national interests in having uniformity in maritime law.’” (ECF No.
  44, at 11 (quoting Coastal Fuels Mktg., Inc. v. Fla. Express Shipping Co., 207
  F.3d 1247, 1251 (11th Cir. 2020). Here, the Court has found the Defendants
  committed a tort independent from the parties’ contract under the undertaker’s
  doctrine and as Judge Torres noted, where an injury occurs on navigable
  waters, maritime law applies to the substantive issues in the case. (ECF No.
  44, at 13 (discussing Everett v. Carnival Cruise Lines, 913 F.2d 1355, 1358
  (11th Cir. 1990)). As maritime law applies to the Defendant’s tort, and the
  Court may otherwise apply maritime law to this action because maritime law
  applies with respect to the Plaintiff’s claims against Royal Caribbean, the Court
  finds it was not clear error or contrary to the law for Magistrate Judge Torres to
  grant the Plaintiff’s motion and strike certain of the Defendants’ affirmative
  defenses on the basis that maritime law does not recognize the Florida
  comparative fault rule and by extension the concept of a Fabre defense.
         For the reasons set forth above, Magistrate Judge Torres’s ruling is
  affirmed. The Defendants’ objections are overruled. (ECF No. 51.)
        Done and ordered at Miami, Florida, on February 18, 2021.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
